Exhibit 99.1 RELS LLC Consolidated Financial Statements December31, 2010 and 2009 RELS LLC Index December31, 2010 and 2009 Page(s) Report of Independent Auditors 1 Consolidated Financial Statements Balance Sheets 2 Statements of Income and Comprehensive Income 3 Statements of Partners’ Capital 4 Statements of Cash Flows 5 Notes to the Consolidated Financial Statements 6–13 Report of Independent Auditors To the Partners of RELS LLC In our opinion, the accompanying consolidated balance sheets and the related consolidated statements of income and comprehensive income, partners’ capital and cash flows present fairly, in all material respects, the financial position of RELS LLC (the “Company”) at December31, 2010 and 2009, and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We conducted our audits of these statements in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. As discussed in Note7 to the financial statements, the Company has significant related party transactions with Wells Fargo Corporation and CoreLogic Inc. /s/ Pricewaterhouse Coopers, LLP Minneapolis, Minnesota March 29, 2011 RELS LLC Consolidated Balance Sheets December31, 2010 and 2009 Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $27,960 and $59,914, respectively Prepaid expenses and other assets Prepaid pension costs - Due from related parties Property and equipment, net Total assets $ $ Liabilities and Partners' Capital Accounts payable and other liabilities $ $ Accrued pension costs - Accrued payroll and benefits Accumulated losses of RELS Management Company in excess of investment Total liabilities Commitments and contingencies (Note 5) Partners' capital Wells Fargo Foothill, Inc. CoreLogic, Inc Accumulated other comprehensive loss ) ) Total RELS LLC partners' capital Noncontrolling interests Total partners' capital Total liabilities and partners' capital $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 RELS LLC Consolidated Statements of Income and Comprehensive Income Years Ended December31, 2010 and 2009 Revenues Operating revenues $ $ Interest income Total revenues Expenses Professional fees Salaries and other personnel costs Selling, general and administrative costs Total expenses Other income (expense) Equity income (loss) from investment in RELS Management Company ) Total other income (expense) ) Net income Less:Net income attributable to noncontrolling interest Net income attributable to RELS LLC Other comprehensive income (loss) Minimum pension liability adjustment ) Comprehensive income attributable to RELS LLC $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 RELS LLC Consolidated Statements of Partners’ Capital Years Ended December31, 2010 and 2009 Wells Fargo Foothill, Inc CoreLogic Inc Accumulated Other Comprehensive Loss Total RELS Companies Capital Noncontrolling Interests Total Capital Balances at December 31, 2008 $ $ $ ) $ $ $ Distributions ) ) - ) ) ) Net income - Minimum pension liability adjustment - - - Balances at December 31, 2009 ) Distributions ) ) - ) ) ) Net income - Minimum pension liability adjustment - - ) ) - ) Balances at December 31, 2010 $ $ $ ) $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 RELS LLC Consolidated Statements of Cash Flows Years Ended December31, 2010 and 2009 Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization (Gain)/Loss on disposal of property and equipment ) Accrued/(Prepaid) pension costs ) Equity (gain) loss from investment in RELS Management Company ) Changes in operating assets and liabilities, net Accounts receivable Due to/(from) related parties, net ) ) Prepaid expenses and other assets ) Accounts payable and other liabilities ) Accrued payroll and benefits ) Cash provided by operating activities Cash flows from investing activities Purchases of property and equipment ) ) Distributions from consolidated joint ventures ) ) Cash used in investing activities ) ) Cash flows from financing activities Capital distributions ) ) Cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents Beginning of year End of year $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 RELS LLC Notes to the Consolidated Financial Statements December31, 2010 and 2009 1. Description of Business and Significant Accounting Policies Description of Business RELS LLC (the “Company”) is primarily engaged in the business of providing customers with credit reporting and property appraisal services.During the year ended December31, 2004, the Company began doing business as RELS Credit, RELS Valuation and Advanced Collateral Solutions.The Company formerly was doing business as RELS Reporting, Value IT and Advanced Collateral Solutions.The Company is owned 50.1% by CoreLogic Real Estate Solutions, LLC., which is a wholly owned subsidiary of CoreLogic, Inc and 49.9% by Wells Fargo Capital Finance, Inc., which is a wholly owned subsidiary of Wells Fargo Corporation. Summary of Significant Accounting Policies Basis of Accounting The consolidated financial statements are prepared on the accrual basis of accounting, in accordance with accounting principles generally accepted in the United States of America. Principles of Consolidation The accompanying combined financial statements include the combined accounts of the Companies and all majority-owned subsidiaries and effectively controlled joint ventures and arepresented on the combined basis due to common ownership, control, and management.Investments in the Company’s joint ventures, C&S Services and Prime Valuation Services, LLC, in which the Company holds 50.1% partnership interests, are accounted for using the full consolidation method due to the Company’s effective control over the joint ventures.The ownership interests of the joint ventures minority participants are recorded as “Noncontrolling interests” in the consolidated balance sheets. Use of Estimates The preparation of consolidated financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the statements.Actual results could differ from those estimates. Cash and Cash Equivalents Cash equivalents are short-term, highly liquid investments that are both readily convertible to known amounts of cash and so near their maturity that they present insignificant risk of changes in value because of changes in interest rates. Property and Equipment Property and equipment are recorded at cost and depreciated primarily on a straight-line basis over their estimated useful lives.Maintenance and repair costs are charged to expense as incurred.Major overhauls that extend the useful lives of existing assets are capitalized.When properties are retired or disposed, the costs and accumulated depreciation are eliminated and the resulting profit or loss is recognized in income. 6 RELS LLC Notes to the Consolidated Financial Statements December31, 2010 and 2009 Depreciation for financial statement purposes is computed using straight line rates according to the RELS Companies fixed asset policy.Useful lives by asset category are as follows: Office furniture and equipment 5 years Computers, related equipment and software 3 years Automobiles 3 years Leasehold Improvements Life of lease or economic life; whichever is shorter The Company capitalizes costs of software developed or obtained for internal use, once the preliminary project stage has been completed, management commits to funding the project and it is probable that the project will be completed and the software will be used to perform the function intended.Capitalization of costs ceases when the project is substantially complete and ready for its intended use.Costs incurred in the preliminary project stage and costs not qualifying for capitalization are charged to expense. Revenue Recognition Appraisal service and credit reporting revenues are recognized at the time of delivery, as the Company has no significant ongoing obligation after delivery. Income Taxes As a limited liability company, the Company is taxed as a partnership and is not subject to federal or state income taxes.The result of operations are included in the tax returns of the respective company members and not taxed at the entity level.There are currently no examinations being conducted of the Company by the Internal Revenue Service ("IRS") or any other taxing authority. Concentration of Risk of the Real Estate Market Activity in the real estate market is cyclical in nature and is affected greatly by the cost and availability of long-term mortgage funds.Real estate activity and, in turn, the Company’s revenue base, can be adversely affected during periods of high interest rates and/or limited money supply. Recent Accounting Pronouncements In December2007, the FASB issued guidance surrounding noncontrolling interest in consolidated financial statements which was an amendment to existing authoritative literature.The newly issued guidance requires recharacterizing minority interests as noncontrolling interests in addition to classifying noncontrolling interest as a component of equity.The guidance also establishes reporting requirements to provide disclosures that identify and distinguish between the interests of the parent and the interests of the noncontrolling owners.This guidance requires retroactive adoption of the presentation and disclosure requirements for existing minority interests and all other requirements are to be applied prospectively.All periods presented in these consolidated financial statements reflect the presentation and disclosure required by guidance.All other requirements under the guidance are being applied prospectively.The Company adopted this guidance for the period ended December 31, 2009.Except for the presentation and disclosure requirements required by this guidance, there was no impact on the Company's financial statements. In January 2010, the Financial Accounting Standards Standards Board (“FASB”) issued updated guidance related to fair value measurements and disclosures, which requires a reporting entity to disclose separately the amounts of material transfers in and out of Level 1 and Level 2 fair value measurements and to describe the reasons for the transfers. The updated guidance also requires that an entity should provide fair value measurement disclosures for each class of assets and liabilities and disclosures about the valuation techniques and inputs used to measure fair value for both recurring and non-recurring fair value measurements for Level 2 and Level 3 fair value measurements. This updated guidance became effective for interim or annual financial reporting periods beginning after December 15, 2009. The adoption of this statement did not have an impact on the consolidated financial statements. 7 RELS LLC Notes to the Consolidated Financial Statements December31, 2010 and 2009 2. Fair Value Measurements GAAP requires disclosure of fair value information about financial instruments, whether or not recognized in the balance sheet, for which it is practical to estimate that fair value.At December31, 2010 and 2009, the Company’s financial instruments included cash and cash equivalents, accounts receivable and accounts payable.The fair values of cash and cash equivalents, accounts receivable and accounts payable approximated carrying values due to the short-term nature of these instruments. Assets and Liabilities that are Measured at Fair Value on a Recurring Basis The Company’s retirement plans are measured at fair value on a recurring basis (annually).The Company determines the fair value of its defined benefit pension plans assets with a three-level hierarchy for fair value measurements that distinguishes between market participant assumptions developed based on market data obtained from sources independent of the reporting entity (observable inputs) and the reporting entity’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs). The hierarchy level assigned to each security in the Company’s defined benefit pension plan assets is based on management’s assessment of the transparency and reliability of the inputs used in the valuation of such instrument at the measurement date.The three hierarchy levels are defined as follows: Level 1—Valuations based on unadjusted quoted market prices in active markets for identical securities. The fair value of equity and fixed income securities are classified as Level 1. Level 2—Valuations based on observable inputs (other than Level 1 prices), such as quoted prices for similar assets at the measurement date; quoted prices in markets that are not active; or other inputs that are observable, either directly or indirectly. Level 3—Valuations based on inputs that are unobservable and significant to the overall fair value measurement, and involve management judgment. For the years ended, December 31, 2010 and 2009, the Company's defined benefit pension plan assets were all level 1 assets.See Note6 herein for additional discussion concerning pension and postretirement benefit plans. 8 RELS LLC Notes to the Consolidated Financial Statements December31, 2010 and 2009 3. Property and Equipment At December31, 2010 and 2009, property and equipment is comprised of the following: Leasehold improvements $ $ Furniture and equipment Software Less:Accumulated depreciation and amortization ) ) $ $ Capitalized software amortization expense was $2,742,991 and $2,103,624 during the years ended December31, 2010 and 2009, respectively.The net book value of capitalized software costs included in property and equipment at December31, 2010 and 2009, was $2,928,491 and $3,190,553, respectively. 4. Accounting for Accumulated Losses of RELS Management Company in Excess of Investment The Company owns 50% of RELS Management Company, LLC (“RMC”).The Company uses the equity method of accounting for its investment in RMC as the Company has significant influence, but does not have effective control, of RMC.RMC provides management, administrative and other support services to the Company.During the years ended December31, 2010 and 2009, the Company recorded equity income (loss) from its investment in RMC of ($234,153) and $739,149, respectively.Losses accumulated over the years have caused the Company’s carrying value of its investment in RMC to become negative.The Company has continued to record the losses in RMC in excess of its carrying value, which is shown as a liability, due to its commitment to provide financial support to RMC. 5. Commitments and Contingencies The Company leases certain office facilities under operating leases, which are renewable.Certain leases provide that the Company will pay insurance and taxes.Rental expense for the years ended December31, 2010 and 2009 was $1,893,326 and $2,054,019, respectively. Future minimum rental payments (including operating expenses) under operating leases, which end after 2009 and have initial or remaining noncancellable lease terms in excess of one year as of December31, 2010, are as follows: $ Thereafter Total minimum payments $ 9 RELS LLC Notes to the Consolidated Financial Statements December31, 2010 and 2009 The Company is involved in various routine legal proceedings related to its operations.While the ultimate disposition of each proceeding is not determinable, the Company does not believe that any such proceedings will have a materially adverse effect on its financial condition, results of operations or cash flows. 6. Employee Benefit Plans Defined Contribution Plan The Company participates in a defined contribution 401(k) plan (the “Plan”) for the benefit of its employees and their beneficiaries, which allows eligible employees to save for retirement through pre-tax contributions.The Company makes discretionary contributions in accordance with the plan document.For the years ended December31, 2010 and 2009, the Company recognized $1,025,220 and $1,253,403, respectively, of Plan contribution expenses. Defined Benefit Plan The Company has a defined benefit pension plan that provides retirement benefits to substantially all employees of the Company who had monthly earnings prior to December31, 2001.The net pension obligations recorded and the related periodic costs are based on, among other things, assumptions of the discount rate, estimated return on plan assets, highest average monthly compensation, as defined by the plan, and the mortality of participants.The obligation for these claims and the related periodic costs are measured using actuarial techniques and assumptions.Actuarial gains and losses are deferred and amortized over future periods.The plan assets of the Company pension plans are valued at fair value using quoted market prices.Investments, in general, are subject to various risks, including credit, interest and overall market volatility risks. The obligations and funded status of the Company’s postretirement pension benefit plan as of December31 is as follows: Change in benefit obligation Benefit obligation at beginning of period $ $ Service costs - - Interest costs Actuarial losses (gains) Benefits paid ) ) Benefit obligation at end of period $ $ Change in plan assets Fair value of plan assets at beginning of period $ $ Actual return on plan assets Company contributions Benefits, premiums and expenses paid ) ) Fair value of plan assets at end of period $ $ 10 RELS LLC Notes to the Consolidated Financial Statements December31, 2010 and 2009 Reconciliation of funded status (Unfunded)/Funded status of the plan $ ) $ Amounts recognized in the consolidated balance sheet consist of (Accrued)/Prepaid benefit liability $ ) $ Amounts recognized in accumulated othercomprehensive loss (1) Unrecognized net actuarial loss $ $ Amounts recognized in accumulated other comprehensive loss balances above exclude the impact of the Company’s equity subsidiary’s pension related accumulated other comprehensive losses of $286,321 and $235,123 as of December31, 2010 and 2009, respectively. Weighted-average assumptions used to determinebenefit obligations Discount rate % % Expected return on plan assets % % Net periodic postretirement pension benefit costs as of December31 included the following components: Components of net periodic benefit cost Interest cost $ $ Expected return on plan assets ) ) Amortization of prior service cost Net periodic benefit cost $ $ Weighted-average assumptions used to determine net costs Discount rate % % Expected return on plan assets % % 11 RELS LLC Notes to the Consolidated Financial Statements December31, 2010 and 2009 Future Cash Flows At December31, 2010, the following pension benefit payments are expected to be paid by the Company’s plan and reflect expected future services, as appropriate: $ 2016 to 2020 Estimated future contributions to the plan for 2011 are $0. Plan Assets The Company’s pension plan asset allocation by asset category as of the measurement date follows: Percentage of Plan Assets at December 31, Asset category Domestic and international equities 4
